DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 12-16, and 18-20 are currently pending. Claims 1-8, 12-16, and 18 are rejected. Claims 19-20 are allowed.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 and request to enter on November 11, 2020 has been entered.
Response to Arguments
Applicant's arguments, see Pg. 7 of the response, filed October 20, 2020, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive. 
The language of “diffuser-combustor” in Claim 8 has not been addressed. See also the rejection below. 
Applicant’s arguments, see Pg. 7 of the response, filed with respect to the 35 U.S.C. 112(d) rejections of Claims 7-8 and 18 have been fully considered and are persuasive.  The 35 U.S.C. 112(d) rejection of Claims 7-8 and 18 have been withdrawn. 
Applicant's arguments, see Pg. 7-10 of the response, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding Tardif, the Office respectfully disagrees Tardif does not teach supplying an airfoil with cooling air from different sources. The discussion of the “single source” in paragraph 
Regarding Ekanayake, the Office respectfully disagrees Ekanayake does not disclose crossover cooling air flowing to chambers of an airfoil. The argument admits Ekanayake discloses delivering cooling air flow to “nozzles of the turbine component”. “Nozzles” in the art are understood to be another name for stator vane assemblies, which comprise airfoils. Even assuming arguendo that “nozzle” as used by Ekanayake was intended for a different definition, the combination still teaches the provision of cooling air from one engine to a component of another engine, which would be applicable to airfoils since Tardif shows airfoils are turbine components in need of cooling air. 
Regarding Claim 6, Applicant’s arguments depend upon the arguments with respect to Tardif and Ekanayake addressed above. Regarding the aspect of blend of cooling air from two engines, this was noted in the rejection of Claim 6 as being what the teachings of Pighetti would suggest to the combination. The arguments provided do not address this interpretation. 
All other prior art rejections depend upon arguments addressed above. 
Terminal Disclaimer
The terminal disclaimer filed on October 20, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/012295 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 8, it is unclear what the term “diffuser-combustor” means. How is this different from just a “combustor”? Applicant is suggested to provide a definition for this term in a response for clarity of record while taking care not to introduce new matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tardif et al. (US 2013/0251508 A1), hereinafter Tardif, in view of Ekanayake et al. (US 2016/0273400 A1), hereinafter Ekanayake.
Regarding Claim 1, Figures 5-6A of Tardif teach an airfoil cooling system comprising: an airfoil (20) of a first gas turbine engine, the airfoil (20) defining a first cooling chamber (38) and a second cooling chamber (39 or 40), wherein the first cooling chamber (38) is configured to receive a first cooling airflow from a first fluid source, wherein the first fluid source is a first compressor of the first gas turbine engine such that the first cooling airflow is pressurized air from the first compressor that flows to the first cooling chamber (38), and wherein the second cooling chamber (39 or 40) is configured to receive a second cooling airflow from a second fluid source [0016-0020]. Paragraph [0019] discusses the first source being compressor bleed air. Paragraph [0020] describes the sources being different. It is noted that air from a particular compressor is considered “pressurized air” since the compressing by compressors during operation pressurizes air compared to ambient air. 
Tardif does not expressly teach a multi-engine system or the second fluid source being from a second compressor as claimed. However a multi-engine system and second fluid source would have been obvious in view of Ekanayake. 
Figure 1 of Ekanayake teaches a multi-engine system wherein a fluid source is a second compressor (106) of the second gas turbine engine (102) such that the cooling airflow is pressurized air from the second compressor (106) that flows from the second compressor (106) of the second gas turbine engine (102) to the cooling chamber of the airfoil of the first gas turbine engine (see path from 200 to 158) [0019, 0024]. Power generation systems typically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system taught by Tardif with a multi-engine system, the second cooling source being from the second gas turbine engine as suggested by Ekanayake, to provide the benefit of the capability of using excess air as a known source of cooling air. 
Regarding Claim 2, Tardif and Ekanayake teach the system as set forth in Claim 1. 
Tardif teaches wherein the airfoil (20) is a vane (13) of the first gas turbine engine [0016-0018]. 
Regarding Claim 3, Tardif and Ekanayake teach the system as set forth in Claim 2. 
Tardif teaches wherein the vane (13) is a first vane of a plurality of vanes of a turbine section of the first gas turbine engine. Paragraph [0016] discusses multiple vanes (13). 
Regarding Claim 4, Tardif and Ekanayake teach the system as set forth in Claim 3.
Tardif teaches wherein the plurality of vanes (13) forms a first turbine stage of the turbine section of the first gas turbine engine [0016]. 
Regarding Claim 5, Tardif and Ekanayake teach the system as set forth in Claim 4. 
Tardif teaches wherein: the first turbine stage of the first turbine section is a forward-most row of vanes of the turbine section. Figures 5-6A show the first cooling chamber (38) is a leading edge chamber of the first vane; and the second cooling chamber (39 or 40) is an aft chamber of the first vane that is positioned aft of the leading edge chamber (38). Figure 1 shows 
Regarding Claim 12, Figure 1 of Tardif teaches a system comprising: a first gas turbine engine comprising a first compressor section (14) and a turbine section (18), wherein the turbine section (18) comprises an airfoil (part of 13, labeled as 20 in other figures). Figures 5-6A teach the airfoil (20) defining a first cooling chamber (38) and a second cooling chamber (39 or 40); wherein the first cooling chamber (38) is configured to receive a first cooling airflow pressurized from the first compressor; and wherein the second cooling chamber (39 or 40) is configured to receive a second cooling airflow [0016-0020]. Paragraph [0019] discusses the first source being compressor bleed air. Paragraph [0020] describes the sources being different. Tardif does not expressly teach a multi-engine system, the second cooling airflow being pressurized from a second compressor as claimed. However a multi-engine system and second fluid source would have been obvious in view of Ekanayake. 
Figure 1 of Ekanayake teaches a multi-engine system comprising second gas turbine engine (102) comprising a second compressor (106); a cooling airflow is pressurized from the second compressor (106) and routed directly from the second compressor (106) of the second gas turbine engine (102) via a crossover cooling network to the airfoil (see path from 200 to 158) [0019, 0024]. Power generation systems typically have more than one turbine [0003]. The cooling flow is considered excess fluid which would otherwise be unable to be used by the second gas turbine engine [0017]. Although the airfoil taught by Ekanayake is silent regarding if there are first and second cooling chambers, the teachings of Ekanayake show a known source of cooling fluid capable of cooling the airfoil, which would be applicable to Tardif, since Tardif requires plural sources of cooling fluid. 

Regarding Claim 13, Tardif and Ekanayake teach the system as set forth in Claim 12. 
Tardif teaches wherein the airfoil is a first airfoil of a plurality of airfoils of a turbine section of the first gas turbine engine. Paragraph [0016] discusses multiple airfoils (part of 13).
Regarding Claim 14, Tardif and Ekanayake teach the system as set forth in Claim 13. 
Tardif teaches wherein the plurality of airfoils (part of 13) forms a first turbine stage of the turbine section of the first gas turbine engine [0016]. 
Regarding Claim 15, Tardif and Ekanayake teach the system as set forth in Claim 14. 
Tardif teaches wherein the first turbine stage of the turbine section is a forward-most row of vanes of the turbine section. Figure 1 shows vanes (13) of two stages, one being the forward-most row. The teachings relate to vanes (13) in general, which includes both vanes shown. 
Regarding Claim 16, Tardif and Ekanayake teach the system as set forth in Claim 15. 
Figures 5-6A of Tardif teach the first cooling chamber (38) is a leading edge chamber of the first airfoil (20); and the second cooling chamber (39 or 40) is an aft chamber of the first airfoil (20) that is positioned aft of the leading edge chamber (38).
Regarding Claim 18, Tardif and Ekanayake teach the system as set forth in Claim 12. 
The modification by Ekanayake in Claim 12 results wherein the second cooling airflow is routed through a crossover cooling network, as exemplified by the path of air (200) crossing over in a network from compressor (106) to turbine (144) in Figure 1 of Ekanayake. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tardif and Ekanayake as applied to Claim 1 above, and further in view of Pighetti et al. (US 5,498,126 A), hereinafter Pighetti.
Regarding Claim 6, Tardif and Ekanayake teach the system as set forth in Claim 1. 
Tardif and Ekanayake do not expressly teach wherein the second cooling airflow is pressurized from both the second compressor and the first compressor as claimed. However, where to airflow is pressurized from would have been obvious in view of Pighetti.  
Figures 2-3 of Pighetti teaches an airfoil (42) having first and second chambers (64, 80) receiving cooling air from spaces (30, 32) from different parts of the compressor (Col. 4, Lines 2-8). Air from a low pressure part of the compressor is coolest and has minimal power loss. Meanwhile air from a high pressure part allows for impingement cooling, which is more effective on leading edge portions of the airfoil (Col. 2, Lines 1-50). Therefore, pressurizing the air from both low pressure and high pressure parts of the compressor to aft and forward chambers respectively allows for efficient cooling (Col. 2, Line 66 – Col. 3, Line 14). As applied to Tardif-Ekanayake, where the second cooling airflow is pressurized from directly affects the cooling efficiency. One of ordinary skill would appropriately choose a combination of available sources to achieve a desired efficiency. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tardif-Ekanayake such that the second cooling airflow is pressurized from both the second compressor of the second gas turbine engine and the first compressor of the first turbine engine as suggested by Pighetti, to provide the benefit of more efficient cooling by the choosing of particular sources for desired pressure and temperature. 
Regarding Claim 7, Tardif, Ekanayake, and Pighetti teach the system as set forth in Claim 6. 
Tardif teaches wherein the first cooling airflow is configured to flow via a first intra-engine cooling network directly from the first compressor to the first cooling chamber (38). Paragraph [0019] describes the first source being compressor bleed air. This requires a first intra-engine network from the first compressor to obtain said bleed air. 
Regarding Claim 8, as far as it is definite and understood, Tardif, Ekanayake, and Pighetti teach the system as set forth in Claim 7. 
The modification in Claim 6 by Pighetti results wherein the second fluid source is a combination of the first and second compressor such that the second cooling airflow is configured to flow directly from both the first compressor, bypassing a first diffuser-combustor, and the second compressor to the second cooling chamber. As noted in Claim 6 above, one of ordinary skill would obtain more efficient cooling by the choosing of particular sources for desired pressure and temperature. The airflow taken from the first compressor is considered “bypassing” since the air is no longer in the core flow path. 

Claim 8, solely for purposes of expediting prosecution, as far as it is definite and understood, is also rejected under 35 U.S.C. 103 as being unpatentable over Tardif, Ekanayake, and Pighetti as applied to Claim 7 above, and further in view of Eastwood et al. (US 2016/0169514 A1), hereinafter Eastwood.
Regarding Claim 8, Tardif, Ekanayake, and Pighetti teach the system as set forth in Claim 7. 
The modification in Claim 6 by Pighetti results wherein the second fluid source is a combination of the first and second compressor such that the second cooling airflow is configured to flow directly from both the first compressor, bypassing a first combustor, and the second compressor to the second cooling chamber. As noted in Claim 6 above, one of ordinary skill would obtain more efficient cooling by the choosing of particular sources for desired pressure and temperature. 
Assuming the recitation of diffuser-combustor is intended to mean a combustor having a diffuser, Tardif does not expressly teach a diffuser-combustor as claimed. However, a diffuser-combustor would have been obvious in view of Eastwood.
Figure 1 of Eastwood teaches a gas turbine having a combustor section (56) that is part of a diffuser-combustor [0038]. Diffuser-combustor assemblies are provided as a means to increase operational efficiency [0004]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system taught by Tardif-Ekanayake-Pighetti such that the combustor is a diffuser-combustor as suggested by Eastwood, to provide the benefit of increased efficiency. 
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 19-20 are allowable for the same reasons set forth in the Final Rejection filed August 21, 2020. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/
Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745